PER CURIAM.
Appellees, as plaintiffs below, filed their complaint for specific performance of a contract to convey four unimproved lots. Defendants filed an answer by which they alleged that defendants were incompetent at the time of the transaction and that the «onsideration to be given for the land was inadequate. A final hearing was held and after extensive testimony a final decree was entered in favor of the plaintiffs.
The defendants below plead the incompetency of both Benjamin R. Walters and Lizzie Walters, his wife. On this appeal, however, the appellant is not contesting the finding that the defendant’s decedent Lizzie Walters was competent.
There was conflicting evidence before the trial judge especially between two medical witnesses.
The trial judge very carefully summarized the testimony in his final decision. We have studied the record in this case and find no grounds to reverse the lower court.
Affirmed.
SHANNON, C.’j.,~and ALLEN and WHITE, JJ., concur.